On June 20, 2011, the Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, imposition of sentence is deferred for a period of Three (3) years on conditions; for Count II: Driving Under the Influence of Drugs, Second Offense, a misdemeanor, in violation of Section 61-8-401, MCA, sentenced to Gallatin County Detention Center for a period of Twelve (12) months, with Twelve (12) months suspended on conditions; sentences under Counts I and II shall be served concurrently; Count III: Driving While Privileges Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212, MCA, dismissed. Conditions are outlined in the Sentencing Order given June 20, 2011.
On July 10,2012, the deferred imposition of sentence given June 20, 2011, was revoked. The Defendant was sentenced for Count I: imposition of sentence is deferred for a period of Three (3) years on conditions given in the Dispositional Order on July 10, 2012.
On September 9, 2013, the deferred imposition of sentence given on July 10, 2012, was revoked. The Defendant was sentenced for Count I: committed to the Department of Corrections for a period of Five (5) years, followed by prerelease, the Defendant shall receive no credit for time served on probation, the Defendant shall receive credit for 84 days of incarceration; and other terms and conditions given in the Dispositional Order September 9, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rifle 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence *106shall be AFFIRMED.
DATED this 12th day of December, 2013.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.